DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 3, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the newly applied teachings of Taki et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Taki et al. (US 2001/0040595 A1).
Regarding claims 1 and 5:
	Taki et al. disclose an image forming apparatus comprising:	a piezoelectric element (piezoelectric vibrator 23) with a common electrode on one side and an individual electrode on another side (Fig. 9);
	a nozzle configured to discharge a droplet (paragraph 94 & Fig. 11)
	circuitry (that shown in Fig. 1) configured to select one drive signal from a plurality of drive signals (at least temperature compensated waveforms d-f) and supply the one drive signal to the piezoelectric element via the individual electrode, to drive the piezoelectric element to discharge the droplet through the nozzle to form an image (paragraph 94),
	wherein each of the plurality of drive signals includes a plurality of waveform pulses (Fig. 1),
	wherein the plurality of waveform pulses includes a main pulse (at least bends e5-e6) that rises in a slope shape during a rising time and finishes rising at an end time (Figs. 1-3),
	wherein the circuitry is configured to:
		generate the plurality of drive signals so that the end times of a group of less influential drive signals (i.e. those waveforms compensated for temperatures greater than 0°C) other than a most influential drive signal (i.e. that waveform compensated for a temperature of 0°C) among the plurality of drive signals fall within a range defined as being within a threshold amount of time of an end of the rising time of the main pulse of the most influential drive signal, and the end times are staggered across the range (Fig. 3);
		select the one drive signal based on an image to be formed (paragraphs 93-94); and
		supply the one drive signal to the piezoelectric element (paragraph 95).
Regarding claims 2 and 6:
	Taki et al. disclose all the limitations of claims 1/5, and also that the main pulse is a pulse that causes a largest width of potential variation in the common electrode among the plurality of waveform pulses (inherent to the increased driving voltage VH: Figs. 3, 9).
Regarding claim 3:
	Taki et al. disclose an image forming apparatus comprising:	a piezoelectric element (piezoelectric vibrator 23) with a common electrode on one side and an individual electrode on another side (Fig. 9);
	a nozzle configured to discharge a droplet (paragraph 94 & Fig. 11)
	circuitry (that shown in Fig. 1) configured to select one drive signal from a plurality of drive signals (at least temperature compensated waveforms d-f) and supply the one drive signal to the piezoelectric element via the individual electrode, to drive the piezoelectric element to discharge the droplet through the nozzle to form an image (paragraph 94),
	wherein each of the plurality of drive signals includes a plurality of waveform pulses (Fig. 1),
	wherein the plurality of waveform pulses includes a main pulse (at least bends e5-e6) that rises in a slope shape during a rising time and finishes rising at an end time (Figs. 1-3),
	wherein the circuitry is configured to:
		generate the plurality of drive signals so that the end times of a group drive signals (i.e. those waveforms compensated for temperatures greater than 0°C) other than a drive signal for driving a largest number of piezoelectric elements among the plurality of drive signals (i.e. waveform compensated for a temperature of 0°C) fall within a range defined as being within a threshold amount of time of an end of the rising time of the main pulse of the drive signal for driving the largest number of piezoelectric elements, and the end times are staggered across the range (Fig. 3);
		select the one drive signal based on an image to be formed (paragraphs 93-94); and
		supply the one drive signal to the piezoelectric element (paragraph 95).
	Examiner notes the limitation concerning “a drive signal for driving a largest number of piezoelectric elements among the plurality of drive signals.”  However, this limitation is a recitation of intended use for the drive signals which neither necessitates nor implies any particular structure to the claimed circuitry.  Any of Taki et al.’s plurality of drive signals are capable of being used for driving a largest number of piezoelectric elements.
Regarding claim 7:
	Taki et al. discloses all the limitations of claim 1, and also that the plurality of waveform pulses include a sub-pulse (at least bends e1-e2) prior to the main pulse (Fig. 3), and the sub-pulse rises in a slope shape (Figs. 2-3),
	wherein an end time of a sub-pulse of the less influential drive signal is different from an end time of a sub-pulse of the most influential drive signal (Fig. 3).
Regarding claim 8:
	Taki et al. disclose all the limitations of claim 1, and also that the threshold comprises a time from a start of the slope of the rising edge of the main pulse of the drive signal to an end of the slope (from points e5-e6: Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Niino (US 20180099510 A1) disclose an image forming apparatus that generates a plurality of discharge amount corrected waveforms, wherein each waveform has a plurality of pulses (Figs. 8A-C).  The end times of main pulses of each waveform appears staggered (Figs. 8A-8C).
	Zhang (US 2012/0007906 A1) discloses an image forming apparatus that generates a plurality of temperature compensated waveforms (Fig. 7A-7C), wherein the end times of main pulses are staggered across a range defined by a contracting pulse (Fig. 7A-7C).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853